[ex101forbearanceagreemen001.jpg]
Execution Version 1069489.02D-CHISR02A - MSW FORBEARANCE AGREEMENT This
FORBEARANCE AGREEMENT (this “Forbearance”) is entered into as of January 19,
2017, by and among AVAYA CANADA CORP., an unlimited liability company organized
under the laws of the province of Nova Scotia (the “Canadian Borrower”), AVAYA
UK, a company incorporated under the laws of England and Wales (the “U.K.
Borrower”), AVAYA INTERNATIONAL SALES LIMITED, a limited liability company
incorporated under the laws of Ireland (the “Irish Borrower”), AVAYA DEUTSCHLAND
GMBH, a limited liability company (Gesellschaft mit beschränkter Haftung)
existing under the laws of Germany (“Avaya Deutschland”), AVAYA GMBH & CO. KG, a
limited partnership (GmbH & Co. KG) existing under the laws of Germany (“Avaya
KG”, and together with Avaya Deutschland, the “German Borrowers”, and the German
Borrowers together with the U.K. Borrower and the Irish Borrower, the “European
Borrowers”, and the European Borrowers, together with the Canadian Borrower, the
“Borrowers” and each, individually, a “Borrower”), the Foreign Guarantors party
hereto, CITIBANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) and as L/C Issuer, Citibank, N.A., Canadian Branch, as
Canadian Swing Line Lender, and Citibank, N.A., London, as European Swing Line
Lender, and the Lenders (as defined below) party hereto. RECITALS: A. The
Borrowers, the Foreign Guarantors, the Administrative Agent, the other parties
party thereto and each lender from time to time party thereto (the “Lenders”)
have entered into a Credit Agreement, dated as of June 4, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”). B. It is anticipated that the U.S.
Guarantors will file voluntary petitions (the “Bankruptcy Petitions”) for relief
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) and as a consequence of the filing
of the chapter 11 cases (the “Cases”), all Domestic Commitments will terminate
automatically pursuant to Section 8.02 of the Domestic Credit Agreement. C. It
is also anticipated that the U.S. Guarantors, contemporaneously with the
Bankruptcy Petitions, will file the Debtors’ Motion Seeking Entry of Interim and
Final Orders (I) Authorizing Debtors (A) to Obtain Postpetition Financing
Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(B), 364(C)(1), 364(C)(2), 364(C)(3),
364(D)(1) and 364(E), and (B) to Utilize Cash Collateral Pursuant to 11 U.S.C. §
363 (II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to
11 U.S.C. §§ 361, 362, 363, 364 and 507(B) and (III) Scheduling Final Hearing
Pursuant to Bankruptcy Rules 4001(B) and (C), requesting relief to repay the
amounts outstanding under the Credit Agreement upon entry of the Interim Order
(I) Authorizing Debtors (A)to Obtain Postpetition Financing Pursuant to 11
U.S.C. §§ 105, 361,362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), and 364(d)(1)
and 364(e), and (B) to Utilize Cash Collateral Pursuant to U.S.C. § 363 (II)
Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11
U.S.C. §§ 361, 362, 363, 364 and 507(b) and (III) Scheduling Final Hearing
Pursuant to Bankruptcy Rules 4001(b) and (c) (the “Interim DIP Order”). D.
Pursuant to the last sentence of Section 8.02 of the Credit Agreement, the
Commitments will terminate upon the termination of the Domestic Commitments.



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen002.jpg]
2 1069489.02D-CHISR02A - MSW E. The following Defaults and Events of Default
have occurred and are continuing, or are expected to occur as a result of filing
the Cases, under Sections 8.01(a)(i), 8.01(c), 8.01(e), 8.01(f) and 8.01(h)(i)
of the Credit Agreement: (i) a Default as a result of failure to deliver the
annual audited financial statements of Avaya Inc., a Delaware corporation (the
“Company”) for the fiscal year ending September 30, 2016, the related audit
opinion from PricewaterhouseCoopers LLP (such audit opinion not subject to any
“going concern” or like qualification or exception or any other qualification or
exception as to scope of such audit), and the narrative report and management’s
discussion and analysis, within 90 days after the end of the fiscal year ending
September 30, 2016 as required under Section 6.01(a) of the Credit Agreement;
(ii) a Default as a result of failure to deliver the consolidated budget
including the Projections within 90 days after the end of the fiscal year ending
September 30, 2016 (and accompanying Responsible Officer certificate) as
required under Section 6.01(c) of the Credit Agreement; (iii) a Default as a
result of failure to deliver the consolidating financial statements related to
the annual financial statements described in clause (i) above reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries and
Restricted Subsidiaries that are not Loan Parties from such financial statements
described in clause (i) above (simultaneously with the delivery of the financial
statements described in clause (i) above) as required under Section 6.01(d) of
the Credit Agreement; (iv) a Default as a result of failure to deliver a
description of each event, condition or circumstances during the latest fiscal
quarter covered by the financial statements described in clause (i) above
requiring mandatory prepayment under Section 2.05(b) as required under Section
6.02(d)(ii) of the Credit Agreement; (v) a Default as a result of failure to
deliver a list of each Subsidiary of the Company that identifies each Subsidiary
as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date of
delivery of the financial statements described in clause (i) above or a
confirmation that there is no change in such information since the date of the
last such list as required under Section 6.02(d)(iii) of the Credit Agreement;
(vi) a Default as a result of failure to deliver any other information,
certificate or report required to be delivered concurrently with or following
the delivery of any document described in the foregoing clauses (i) or (ii)
(including pursuant to Section 6.02(a)); (vii) an Event of Default is expected
to occur as a result of failure of the Borrowers to pay principal in full on
termination of the Commitments; (viii) an Event of Default is expected to occur
as a result of an ERISA Event with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in liability
of Avaya Holdings Corp., Avaya Inc. or their respective ERISA Affiliates under
Title IV of ERISA in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect;



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen003.jpg]
3 1069489.02D-CHISR02A - MSW (ix) an Event of Default is expected to occur as a
result of an Event of Default under the Domestic Credit Agreement; and (x) an
Event of Default is expected to occur as a result of the filing of the Cases
(collectively, the “Existing Defaults”). F. The Loan Parties have requested that
the Administrative Agent, the L/C Issuer and the Lenders forbear from exercising
their rights and remedies as a result of such Existing Defaults. G. The Lenders
party hereto are willing, on the terms and subject to the conditions set forth
herein, to forbear from exercising their rights and remedies solely for the
period and on the terms and conditions specified herein. Accordingly, in
consideration of the mutual agreements herein contained and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION
1.01 Terms Generally. Section 1.02 of the Credit Agreement is hereby
incorporated by reference mutatis mutandis. This Forbearance shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 1.02 Capitalized Terms. Capitalized terms used but not defined herein
have the meanings assigned to such terms in the Credit Agreement. SECTION 1.03
Other Defined Terms. The following terms have the meanings specified below:
“Forbearance Effective Date” has the meaning set forth in Section 5.01 of this
Forbearance. “Forbearance Period” means the period commencing on the Forbearance
Effective Date and ending on the date that is the earliest of (i) 11:59 P.M.,
New York City time, on the 8th business day following the Forbearance Effective
Date (the “Scheduled Termination Date”); (ii) the date of the occurrence or
existence of any Event of Default, other than the Existing Defaults; or (iii)
the date of the occurrence of any Termination Event. “Termination Event” means:
(i) the initiation of any action by any Loan Party, any Affiliate thereof, or
any Releasing Party (as defined herein) to invalidate or limit the
enforceability of any of the acknowledgments set forth in Article II, the
release set forth in Article VI or the covenant not to sue set forth in Article
VI; (ii) an Interim DIP Order is entered by the Bankruptcy Court, or any Loan
Party, or any Affiliate thereof, supports any motion or other request for entry
of an interim order, in each case which does not provide for or permit the
payment in full of the Obligations prior to the Scheduled Termination Date;



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen004.jpg]
4 1069489.02D-CHISR02A - MSW (iii) one or more of the Cases are dismissed or
converted. ARTICLE II ACKNOWLEDGMENTS SECTION 2.01 Acknowledgment of
Obligations. The Borrowers hereby acknowledge, confirm and agree that as of the
date hereof, prior to giving effect to this Forbearance: (a) Principal Amount of
Loans. (i) the Canadian Borrower is indebted to the Lenders in the aggregate
principal amount of $0.00, (ii) the U.K. Borrower is indebted to the Lenders in
the aggregate principal amount of $0.00, (iii) the Irish Borrower is indebted to
the Lenders in the aggregate principal amount of $50,000,000.00, (iv) Avaya
Deutschland is indebted to the Lenders in the aggregate principal amount of
$0.00, and (v) Avaya KG is indebted to the Lenders in the aggregate principal
amount of $0.00. (b) Interest. (i) the Canadian Borrower is indebted to the
Lenders in respect of accrued and unpaid interest on the principal amount
described under clause (a)(i) above in the aggregate amount of $0.00, (ii) the
U.K. Borrower is indebted to the Lenders in respect of accrued and unpaid
interest on the principal amount described under clause (a)(ii) above in the
aggregate amount of $0.00, (iii) the Irish Borrower is indebted to the Lenders
in respect of accrued and unpaid interest on the principal amount described
under clause (a)(iii) above in the aggregate amount of $32,235.76, (iv) Avaya
Deutschland is indebted to the Lenders in respect of accrued and unpaid interest
on the principal amount described under clause (a)(iv) above in the aggregate
amount of $0.00, and (v) Avaya KG is indebted to the Lenders in respect of
accrued and unpaid interest on the principal amount described under clause
(a)(v) above in the aggregate amount of $0.00. (c) The Borrowers hereby
acknowledge, confirm and agree that all such Loans, together with interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
now or hereafter payable by the Borrowers to the Lenders and the other Secured
Parties are unconditionally owing by the Borrowers to the Lenders and the other
Secured Parties, without offset, defense or counterclaim of any kind, nature or
description whatsoever. SECTION 2.02 Acknowledgment of Security Interests. Each
Loan Party hereby acknowledges, confirms and agrees that the Administrative
Agent has and shall continue to have valid, enforceable and perfected (except as
expressly permitted under the Credit Agreement) first-priority liens upon and
security interests in the Collateral heretofore granted to the Administrative
Agent pursuant to, and securing the Obligations. SECTION 2.03 Binding Effect of
Documents. Each Loan Party hereby acknowledges, confirms and agrees that: (a)
this Forbearance constitutes a Loan Document, (b) each of the Credit Agreement
and the other Loan Documents to which it is a party has been duly executed and
delivered to the Administrative Agent by such Loan Party, and each is and shall
remain in full force and effect as of the date hereof, (c) the agreements and
obligations of such Loan Party contained in such documents and in this
Forbearance constitute the legal, valid and binding Obligations of such Loan
Party, enforceable against it in accordance with their respective terms, and
such Loan Party has no valid defense to the enforcement of such Obligations, and
(d) the Administrative Agent and the other Secured Parties are and shall be
entitled to the rights, remedies and benefits provided for under the Credit
Agreement, the Loan Documents and applicable law.



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen005.jpg]
5 1069489.02D-CHISR02A - MSW ARTICLE III FORBEARANCE IN RESPECT OF EXISTING
DEFAULTS SECTION 3.01 Acknowledgment of Default. Each Loan Party hereby
acknowledges and agrees that the Existing Defaults have occurred and are
continuing, or are expected to occur as a result of filing the Cases, each of
which constitutes either a Default or an Event of Default and entitles the
Administrative Agent and the other Secured Parties to exercise their rights and
remedies under the Credit Agreement and the Loan Documents, applicable law or
otherwise. Each Loan Party hereby acknowledges and agrees that, automatically
upon the commencement of the Cases, the Commitments will terminate, and that the
Administrative Agent and the other Secured Parties will have the exercisable
right to declare the Obligations to be immediately due and payable under the
terms of the Credit Agreement and the Loan Documents; provided that, such right
shall not be exercisable during the Forbearance Period. Notwithstanding anything
contained in this Agreement, including in this Article III, the Loan Parties
acknowledge and agree that the Borrowers shall not be entitled to any further
Credit Extensions under the Credit Agreement. SECTION 3.02 Forbearance. (a) In
reliance upon the representations, warranties and covenants of the Loan Parties
contained in this Forbearance, and subject to the terms and conditions of this
Forbearance, the Administrative Agent and the other Secured Parties party hereto
agree to forbear during the Forbearance Period from exercising their rights and
remedies under the Credit Agreement and the Loan Documents or applicable law or
otherwise in respect of or arising out of the Existing Defaults. (b) Unless the
Obligations (other than contingent indemnification obligations not yet accrued
and payable) have been satisfied in full and the Outstanding Amount of the L/C
Obligation related to each outstanding Letter of Credit shall constitute (and be
deemed issued as) a Letter of Credit under, and as defined in, that certain
debtor-in-possession credit agreement contemplated in the Interim DIP Order or
has been cash collateralized or, if satisfactory to the L/C Issuer in its sole
discretion, a backstop letter of credit is in place, upon the expiration or
termination of the Forbearance Period, the agreement of the Administrative Agent
and the other Secured Parties party hereto to forbear shall automatically and
without further action terminate and be of no force and effect, it being
expressly agreed that the effect of such termination will be to permit the
Administrative Agent and the other Secured Parties party hereto to exercise
immediately all rights and remedies under the Credit Agreement and the Loan
Documents and applicable law, including, but not limited to accelerating all of
the Obligations under the Credit Agreement and the Loan Documents, in each case
without any further notice to any Loan Party, passage of time or forbearance of
any kind. (c) Without limiting the foregoing, the Required Lenders hereby direct
the Administrative Agent during the Forbearance Period not to: (i) deliver a
notification of a Cash Dominion Event to any Loan Party pursuant to Section
2.05(b)(iii) of the Credit Agreement; (ii) deliver a notification to any
Borrower denying any request on the conversion or continuation of any
Eurocurrency Rate Loans, EURIBOR Loans or CDOR Loans or the conversion of any
Loans in Alternative Currency to Loans denominated in Dollars; (iii) charge
Default Rate on any Loans or other Obligations; or



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen006.jpg]
6 1069489.02D-CHISR02A - MSW (iv) take any action under the CAM Agreement.
SECTION 3.03 No Waivers; Reservation of Rights. (a) The Administrative Agent and
the other Secured Parties party hereto have not waived, are not by this
Forbearance waiving, and have no intention of waiving, any Events of Default
which may be continuing on the date hereof or any Events of Default which may
occur after the date hereof (whether the same or similar to the Existing
Defaults or otherwise), and the Administrative Agent and the other Secured
Parties party hereto have not agreed to forbear with respect to any of their
rights or remedies concerning any Events of Default (other than, during the
Forbearance Period, the Existing Defaults to the extent expressly set forth
herein) occurring at any time. (b) Subject to Section 3.02 above (solely with
respect to the Existing Defaults), the Administrative Agent and the other
Secured Parties party hereto hereby expressly reserve all rights, remedies and
claims available to them in their entirety, any of which may be exercised or
otherwise pursued at any time, and from time to time, in the sole and absolute
discretion of the Administrative Agent and the other Secured Parties party
hereto, as the case may be, in accordance with the Loan Agreement, the other
Loan Documents, or at law and in equity as a result of the occurrence and
continuance of the Existing Defaults and any other Events of Default occurring
at any time, including, without limitation, any and all rights under the Credit
Agreement to charge interest at the Default Rate. (c) This Forbearance shall
not, and shall not be deemed to, establish a custom or course of dealing
(including, without limitation, the establishment of a custom or course of
dealing requiring the Administrative Agent or any other Secured Parties to
notify the Borrowers of (i) any Default or Event of Default, (ii) its
obligations under the Credit Agreement, or (iii) the exercise of any rights of
the Administrative Agent or any other Secured Party under the Credit Agreement,
any of the other Loan Documents, or at law and in equity) and does not, and
shall not be deemed to, waive, limit or postpone any Borrower’s or any other
Loan Party’s obligations under the Credit Agreement, the other Loan Documents or
otherwise, or any other Person obligated thereunder, or any past, present or
future violations of any Loan Document or any Default or Event of Default
(including the Existing Defaults), and any discussions (whether written or oral)
that have occurred or may occur are not, and any actions taken or not taken by
the Administrative Agent or any other Secured Party, shall not be deemed to be,
a waiver, limitation or postponement of any provision of, or of any rights and
remedies of the Administrative Agent or any other Secured Party under the Credit
Agreement, any of the other Loan Documents or at law and in equity, all of which
rights and remedies hereby are expressly reserved. SECTION 3.04 Additional
Events of Default. The parties hereto acknowledge, confirm and agree that any
misrepresentation by any Loan Party, or any failure of any Loan Party to comply
with the covenants, conditions and agreements contained in this Forbearance, the
Credit Agreement and the Loan Documents or in any other agreement, document or
instrument at any time executed or delivered by any Loan Party with, to or in
favor of the Administrative Agent or any other Secured Party shall constitute an
Event of Default under the Credit Agreement and the Loan Documents. In the event
any Person, other than the Administrative Agent or the other Secured Parties, is
owed any Indebtedness by the Loan Parties and such Person or its representatives
or trustees exercises any right to declare such Indebtedness due and payable
prior to its stated maturity or exercises its rights with respect to any
collateral securing such Indebtedness, such event shall constitute an Event of
Default hereunder and an Event of Default under the Credit Agreement.



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen007.jpg]
7 1069489.02D-CHISR02A - MSW ARTICLE IV REPRESENTATIONS AND WARRANTIES To induce
the other parties hereto to enter into this Forbearance, each Loan Party party
hereto hereby represents and warrants to the Administrative Agent and the other
Secured Parties party hereto that: SECTION 4.01 Binding Obligation. This
Forbearance has been duly executed and delivered by each Loan Party party hereto
and is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by Debtor Relief Laws and by general principles of equity and principles of good
faith and fair dealing. SECTION 4.02 Authorization; No Conflict. The execution,
delivery and performance by each Loan Party party hereto of this Forbearance has
been duly authorized by all necessary corporate or other organizational action.
Neither the execution, delivery and performance by each Loan Party party hereto
of this Forbearance nor the consummation of the transactions contemplated hereby
will (a) contravene the terms of any of such Person’s Organization Documents,
(b) result in any breach or contravention of any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any applicable material Law; except with respect to any
breach, contravention or violation referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect. SECTION 4.03 Credit Agreement and
Loan Document Representations and Warranties. After giving effect to the
transactions contemplated hereunder, the representations and warranties
contained in the Credit Agreement and each of the other Loan Documents are true
and correct in all material respects on and as of the date hereof to the same
extent as though made on and as of the date hereof; provided that,
notwithstanding the foregoing, the Borrowers make no representation as to the
matters set forth in Section 5.05(b) of the Credit Agreement; provided, further,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates; provided, further, that any
representation and warranty regarding whether any Default or Event of Default
has occurred or is continuing shall refer to a Default or Event of Default
(other than the Existing Defaults) solely for the purposes of this Section 4.03;
provided, further, that the Loan Parties party hereto shall not be required to
make any representation that would be untrue solely as a result of the existence
of the Cases. SECTION 4.04 No Default. No Default or Event of Default (other
than the Existing Defaults) has occurred and is continuing as of the Forbearance
Effective Date or will result from the execution and delivery by the Credit
Parties of this Forbearance. ARTICLE V CONDITIONS PRECEDENT TO EFFECTIVENESS OF
THIS FORBEARANCE SECTION 5.01 Effectiveness of this Forbearance. This
Forbearance, other than Section 3.02 hereof, shall become effective on the date
that the Administrative Agent shall have received duly executed counterparts of
this Forbearance which, when taken together, bear the signatures of each Loan
Party (other than the U.S. Guarantors), the Administrative Agent, the L/C
Issuer, and the Required Lenders. Section 3.02 of this Forbearance shall become
effective on the date (the “Forbearance Effective Date”) that (i) the condition
contained in the preceding sentence is satisfied and (ii) the Cases are filed.



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen008.jpg]
8 1069489.02D-CHISR02A - MSW ARTICLE VI REAFFIRMATION, RELEASE AND CONSENT Each
Loan Party party hereto hereby acknowledges that it has read this Forbearance
and consents to the terms hereof and further hereby affirms, confirms,
represents, warrants and agrees that (a) notwithstanding the effectiveness of
this Forbearance, the obligations of such Loan Party under each of the Loan
Documents to which it is a party shall not be impaired and each of the Loan
Documents to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects; (b)
after giving effect to this Forbearance, (i) the execution, delivery and
performance of this Forbearance and any other Loan Document shall not impair the
validity, effectiveness or priority of the Liens granted pursuant to the
Collateral Documents (as in effect immediately prior to the date hereof, the
“Existing Collateral Documents”) and such Liens shall continue unimpaired with
the same priority to secure repayment of all the Obligations, whether heretofore
or hereafter incurred and (ii) in the case of any Guarantor (other than the U.S.
Guarantors), its Guaranty, as and to the extent provided in the Credit Agreement
and the other Loan Documents, shall continue in full force and effect in respect
of the Obligations, this Forbearance and the other Loan Documents; (c) the
execution, delivery, performance and effectiveness of this Forbearance does not
require any new filings be made or other actions taken to perfect or maintain
the perfection of such Liens; and (d) the position of the Lenders with respect
to such Liens, the Collateral in which a security interest was granted pursuant
to the Collateral Documents, and the ability of the Administrative Agent to
realize upon such Liens pursuant to the terms of the Collateral Documents have
not been adversely affected in any material respect by the execution, delivery,
performance or effectiveness of this Forbearance. In consideration of the
agreements of the Administrative Agent and the other Secured Parties party
hereto contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party party
hereto, on behalf of itself and its successors, assigns, and its present and
former members, shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(such Persons being hereinafter referred to collectively as the “Releasing
Parties” and individually as a “Releasing Party”), and except for the
Administrative Agent’s and each other Secured Party’s express obligations under
the Loan Documents yet to be performed in accordance with the terms thereof,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Administrative Agent and the other Secured Parties, and their
successors and assigns, and their present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (such Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Forbearance,
both at law and in equity, which any Loan Party or any of their respective
successors, assigns, Releasing Parties or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Forbearance, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions hereunder or thereunder or related hereto or thereto. Each Loan
Party party hereto understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen009.jpg]
9 1069489.02D-CHISR02A - MSW which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above. Each of the Releasing Parties hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to this Article VI. If any Releasing Party violates the
foregoing covenant, each Loan Party party hereto, for itself and its successors
and assigns, and its present and former members, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, and other representatives, agrees to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation. ARTICLE VII MISCELLANEOUS SECTION 7.01 Notices. All notices hereunder
shall be given in accordance with the provisions of Section 10.02 of the Credit
Agreement. SECTION 7.02 Effect of this Forbearance. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Forbearance shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents. Except as expressly set forth herein, this Forbearance (a)
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of any Lender, the Administrative
Agent, or any other Secured Party under the Credit Agreement or any other Loan
Document and (b) shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in any Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. SECTION 7.03 Fees and Expenses. In
furtherance of, and not in limitation of, Section 10.04 of the Credit Agreement,
the Borrowers agree to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and the other Secured Parties in connection
with the preparation, negotiation, execution and delivery of this Forbearance
and the transactions contemplated hereby, except that in the case of Attorney
Costs, limited to the reasonable fees and disbursements of Skadden, Arps, Slate,
Meagher & Flom LLP and one additional counsel in each foreign jurisdiction, as
counsel for the Administrative Agent. SECTION 7.04 Counterparts. This
Forbearance may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Forbearance by facsimile or other customary
means of electronic transmission, including by PDF file, shall be as effective
as delivery of a manually signed counterpart of this Forbearance. SECTION 7.05
GOVERNING LAW. (a) THIS FORBEARANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen010.jpg]
10 1069489.02D-CHISR02A - MSW (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS FORBEARANCE OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS FORBEARANCE,
OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK CITY (IN THE BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
FORBEARANCE, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND THE APPELLATE COURTS
THEREOF, AND EACH PARTY HERETO AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT; PROVIDED THAT ANY AGENT OR THE REQUIRED LENDERS
MAY BRING ACTIONS TO ENFORCE ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN
THE STATE OF NEW YORK IN THE JURISDICTION OF SUCH OTHER GOVERNING LAW, IN WHICH
CASE THE BORROWERS AND GUARANTORS SHALL SUBMIT TO THE JURISDICTION OF A COURT OF
COMPETENT JURISDICTION IN SUCH JURISDICTION. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS FORBEARANCE OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
FORBEARANCE IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE
OR ELECTRONIC TRANSMISSION) IN SECTION 10.02 OF THE CREDIT AGREEMENT. EACH LOAN
PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION
SYSTEM, 111 EIGHTH AVENUE, NEW YORK, NY 10011 (TELEPHONE: 212-590-9330;
FACSIMILE: 212-894-8581; EMAIL: NYTEAM1@WOLTERSKLUWER.COM), IN THE CASE OF ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR IN CONNECTION WITH THIS FORBEARANCE. NOTHING IN THIS FORBEARANCE WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. Nothing in this Agreement shall be deemed to
preclude enforcement by any party hereto of any judgment or order obtained in
any forum or jurisdiction. Final judgment against a party hereto in any action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction, including the country in which such party is domiciled, by suit on
the judgment. SECTION 7.06 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS FORBEARANCE HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS FORBEARANCE OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS FORBEARANCE, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen011.jpg]
11 1069489.02D-CHISR02A - MSW TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.06 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. [Remainder of this page intentionally
left blank.]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen012.jpg]
By: N AVAYA UK, as U.K. Borrower IN WITNESS WHEREOF, the parties hereto have
caused this Forbearance to be duly executed by their respective authorized
officers as of the date and year first above written. AVAYA CANADA CORP., as
Canadian Borrower By: Name: Title: [Signature Page to Avaya Foreign ABL
Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen013.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be duly
executed by their respective authorized officers as of the date and year first
above written. AVAYA CANADA CORP., as Canadian Borrower By: Name: Title: AVAYA
UK, as U.K. Borrower By: Name: Title: Ts I la E-CrOte [Signature Page to Avaya
Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen014.jpg]
Signed by MICHAEL MURRAY for and on behalf of AYAVA INTERNATIONAL SALES LIMITED
in the presence of: Signature of witness: Name: C> . Address: • Occupation:
,rft. e ,c 4„ "1 /4„f [Signature Page to Avaya Foreign ABL Forbearance
Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen015.jpg]
AVAYA G as a German . KG, Name: / fn Title: anaging Director (Geschetftsfihrer)
of its general partner (Komplementar) AVAYA Verwaltungs GmbH By: By: AVAYA
DOTSCHLAND GMBH, as a German/Borrowe, By: Name: Title: Managing Director fn
(Gescheiftsft r r By: dir Title: Managing Director (Gescheiftsfiihrer) Name: ,
Title: Managing Director (Gescheiftsffihrer) of its general partner
(Komplementar) AVAYA Verwaltungs GmbH [Signature Page to Avaya Foreign ABL
Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen016.jpg]
AVAYA UK HOLDINGS LTD., as U.K. Guarantor By: /e--. Name: EN r-tTE Title:
izerjr0 [Signature Page to Avaya Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen017.jpg]
Signed by NICOLA HALLETT for and on behalf of AYAVA HOLDINGS LIMITED in the
presence of: Signature of witness: Name: Address: Occupation: [Signature Page to
Avaya Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen018.jpg]
AVAYA G H, as German Guarantor By: Name: tz,(' Title: MaiSgig Director
(Geschaftsliihrer) 1 Name <1,,z9-02,,r, '7-1-- -i ,<.j-- Title:
Managing-Bireeter(Geschaftsfiihrer) By: [Signature Page to Avaya Foreign ABL
Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen019.jpg]
S GMBH, as German AVAYA VER Guarantor By: Name: Lo ;,t Title: M schaftsfithrer)
By: Name: Title: Managing Director (Geschaftsfiihrer) AVA-14*-TENO TI COM
FRANKFURT GMBH & C KG, as erman Guarantor By: .1,,,..,;;44,,,,,,. ,-,, Name:
7,-,41 Title: /Imaging Director (Geschaftsfiihrer) of AVAYA Beteiligungs GmbH as
Tenovis Telecom Frankfurt GmbH & Co. KG's sole genera .. 47 iii -l'r .,,, v--r,
40 .,/ Name: :,i,a,"4--ictr‘ Title: -Modiaging-Etkeeter-(Ge-seitaftsfiihrer) of
AVAYA Beteiligungs GmbH as Tenovis Telecom Frankfurt GmbH & Co. KG's sole
general partner (Komplementar) By: • [Signature Page to Avaya Foreign ABL
Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen020.jpg]
CITIBANK, N.A., as Administrative Agent, L/C Issuer and as a Lender By: Name:
Brendan W.:4 Title: Wee President and L,,, CITIBANK, N.A., CANADIAN BRANCH, as
Canadian Swing Line Lender By: Name: Title: CITIBANK, NA., LONDON BRANCH, as
European Swing Line Lender By: Name: Title: Brendan Mackay coW President and
Diregia [Signature Page to Avaya Foreign ABL Forbearance Agreement] Brendan Mack
- Wee Presidentand



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen021.jpg]
BARCLAYS B as a Lender By: Name: P C, to er Aitkin Title :sistant Vice President
[Signature Page to Avaya Foreign ABL Forbearance Agreement] _



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen022.jpg]
By: Name: Title: By: Name: Title: PHILIP SAUBA OTOR FAZIO Ma Director DEUTSCHE B
K AG NEW YORK BRANCH er [Signature Page to Avaya Foreign ABL Forbearance
Agreement] Confidential



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen023.jpg]
By: Name: Ushma Dedhiya Title: Authorized Signatory GOLDMAN SACHS BANK USA, as a
Lender (Signature Page to Avaya Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen024.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender. 4tvii gitL Name: San S. Parihar Title:
Vice President By: [Signature Page to Avaya Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen025.jpg]
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By: 4kity eitt•—• Name: Roberto
Ellin aus Title: Vice Pxesident [Signature Page to Avaya Foreign ABL Forbearance
Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen026.jpg]
By: Name: Title: cW49/7- 4 burrye44(6-6 197-0 L. WELLS FARGO BANK, N.A. (London
Branch), as a Lender WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender
By: Name: Title: [Signature Page to Avaya Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 
[ex101forbearanceagreemen027.jpg]
D G. Phillips Senior Vice President Credit Officer, Canada Wells Fargo Capital
Finance Corporation Canada By: Name: Title: WELLS FARGO BANK, N.A. (London
Branch), as a Lender By: Name: Title: WELLS FARGO CAPITAL FINANCE CORPORATION
CANADA, as a Lender [Signature Page to Avaya Foreign ABL Forbearance Agreement]



--------------------------------------------------------------------------------



 